MEMORANDUM **
Haytham Karim Abo, a native and citizen of Iraq, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture. We lack jurisdiction to review the IJ’s adverse credibility determination, which is dispositive, because petitioner failed to raise it before the BIA. See Zara v. Ashcroft, 383 F.3d 927, 930-31 (9th Cir. 2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.